Citation Nr: 9933881	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-19 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
dislocation of the left fifth interphalangeal joint, 
postoperative, currently evaluated as noncompensably (zero 
percent) disabling.

3.  Entitlement to a compensable evaluation for residuals of 
herpes zoster, currently evaluated as noncompensably 
disabling.

4.  Entitlement to a total disability evaluation based upon 
individual unemployability and due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.


REMAND

The veteran has presented a well-grounded claim for increased 
disability evaluations for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999); Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  This duty includes 
conducting a thorough and contemporaneous medical examination 
of the veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In this case, however, the RO has not afforded the 
veteran a VA examination in conjunction with his claim to 
date.  Further, while the Board observes that the veteran was 
afforded a VA cardiovascular examination in July 1997, 
several months before his current claim for an increased 
evaluation for hypertension was received in April 1998, a 
more contemporaneous examination is warranted in view of the 
veteran's acute myocardial infarction in November 1998.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for VA examinations in the appropriate 
specialties to determine the nature and 
extent of his hypertension, residuals of 
dislocation of the left fifth 
interphalangeal joint, and residuals of 
herpes zoster, as well as the impact of 
his service-connected disabilities on his 
employability.  The veteran's claims file 
should be made available to the examiners 
prior to the examinations, and the 
examiners are requested to review the 
entire claims file in conjunction with 
the examinations.  All necessary tests 
and studies should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiners are requested to provide 
diagnoses pertinent to the veteran's 
service-connected disorders.  The 
examiners are also requested to offer an 
opinion as to the extent that such 
disabilities impact on the ability of the 
veteran to obtain and maintain 
substantially gainful employment.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
The examination reports should be typed.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to increased evaluations for 
hypertension, residuals of dislocation of 
the left fifth interphalangeal joint, and 
residuals of herpes zoster; and TDIU.  In 
making its determination, the RO should 
ensure that all pertinent evidence is 
considered including those medical 
records of record at this time relating 
to the veteran's cardiovascular disease 
that were associated with the record 
after the November 1998 statement of the 
case.  If any determination remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument in conjunction 
with his claims.  See generally Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is so notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



